Case 1:19-cr-10104-ADB Document 268-6 Filed 09/11/20 Page 1 of 2

FAMILIES;

JUSTICE
ASHEALING

Ending Incarceration of Women and Girls

The Honorable Allison D. Burroughs

United States District Judge

United States District Court for the District of Massachusetts
Moakley Federal Courthouse

Boston, MA 02110

Re: Diovanni Carter
Dear Judge Burroughs,

Families for Justice as Healing is a community organization based in Roxbury, Massachusetts. Our
organization runs programming to support incarcerated people, formerly incarcerated people, and
families with incarcerated loved ones. Ms. Nancy Carter, Mr. Diovanni Carter’s grandmother, has been
a valued member of our organization for the past two years.

Through Ms. Carter we have come to know Mr. Carter. He is deeply cared about by his community. Mr.
Carter survived a difficult childhood thanks to the love and care of his grandmother. Mr. Carter is a

kind person despite the trauma he has experienced, and he is ready to change his life. Mr. Carter has
so much more he can offer to his community and our network can help him be positive and productive.

Mr. Carter is also a father who is loved and missed by his children. His two children are currently living
with his grandmother. He is learning and growing toward different ways of parenting than what he
experienced growing up. Mr. Carter makes every effort to be a loving presence in the children’s daily
lives despite his incarceration. Communication is even more difficult during COVID19 when people are
confined to their cells for extended periods with significantly less access to the phones and no visits.

In 2018, Families for Justice as Healing collaborated with Human Impact Partners to produce a report
called “Keeping Kids and Parents Together: A Healthier Approach to Sentencing in Massachusetts.” The
report details the latest public health research about the deleterious impact of parental incarceration
on families and the broader community. This research confirms the lived experienced of the formerly
incarcerated parents and children of incarcerated parents who are among our members.

Parental incarceration is defined as an adverse childhood experience (ACE) by the Centers for Disease
Control.? Children who experience ACEs are more vulnerable to lifelong physical, mental, and
behavioral health issues.* When fathers are incarcerated, a family’s income decreases by an average of

 

' Centers for Disease Control and Prevention (CDC). (2010). Adverse childhood experiences reported by adults --- five states,
2009. MMWR Morb. Mortal. Wkly. Rep.59(49):1609-1613.

2 Center for Health Care Strategies, Inc, (2017). Robert Wood Johnson Foundation. Fact Sheet: Understanding Trauma: The
Effect of Trauma on Health. Available at: https://www.chcs.org/resource/understanding-effects-trauma-health/.

100 R Warren Street Roxbury MA 02119 | 617-992-7185

EXHIBIT 6
Case 1:19-cr-10104-ADB Document 268-6 Filed 09/11/20 Page 2 of 2

FAMILIES?

JUSTICE
ASHEALING

Ending Incarceration of Women and Girls

22%.3 This financial burden makes it more difficult for families to afford what children need, like
healthy food. Mr. Carter’s incarceration means that his children’s mother and his grandmother are
shouldering a heavy financial and emotional burden that is only exacerbated by the stress, uncertainty,
and new routines due to the pandemic.

Keeping parents and their children together is always important, and benefits public health and safety
in the broader community. Now is a time when parental incarceration is particularly detrimental to the
family unit.

We hope the court will consider the harmful impact of incarcerating Mr. Carter on not only himself, but
also his children. Families for Justice as Healing urges the court to be lenient. Whenever Mr. Carter is
released, we will be ready and committed to supporting him so he can be safe and successful in his

community.

Sincerely,

Wi

Mallory Hanora
Executive Director

 

3 Pew Charitable Trusts. (2010). Collateral costs: Incarceration’s effect on economic mobility. Washington, DC: The Pew
Charitable Trusts. Available at: http://www.pewtrusts.org/~/media/legacy/uploadedfiles/pcs_assets/2010/
collateralcostsipdf.pdf.

100 R Warren Street Roxbury MA 02119 | 617-992-7185
